Citation Nr: 0941283	
Decision Date: 10/29/09    Archive Date: 11/09/09	

DOCKET NO.  05-31 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had active duty for training from December 1975 
to June 1976, with additional service from September 1979 to 
October 1989. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in December 2007, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  

This appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND

The Veteran in this case seeks service connection for a 
chronic low back disability.  In pertinent part, it is 
contended that the Veteran's current low back disorder had 
its origin as a result of two separate and distinct falls 
during his period or periods of active military service. 

In that regard, during the course of VA outpatient treatment 
in mid-August 2004, the examiner noted that it was "difficult 
to understand why Social Security (had not found) the Veteran 
to be disabled and unable to go to work, inasmuch as he was 
significantly impaired both physically and cognitively".  
Significantly, only one day later, it was noted that the 
Veteran was once again applying for Social Security 
disability benefits, inasmuch as he could not possibly work 
as a technical writer.  

The Board notes that, in correspondence received in April 
2007, the Veteran indicated that he had been in receipt of 
Social Security disability benefits at the 100 percent rate 
effective from 2002.  Regrettably, due to a prior oversight, 
the record does not contain a copy of the determination 
granting the Veteran Social Security disability benefits, or 
of the clinical records considered in reaching that 
determination.  Nor does the record reflect that VA has 
sought to obtain those records.  Pursuant to applicable case 
law, where VA has actual notice that the appellant is 
receiving disability benefits from the Social Security 
Administration, the duty to assist requires VA to obtain a 
copy of the decision and any supporting medical records upon 
which the award was based.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

As regards the origin of the Veteran's claimed low back 
disability, the Board observes that, in March 1987, during 
his second period of active military service, the Veteran was 
heard to complain of pain in his ears, as well as in his 
lower back.  Significantly, while at that time, some effort 
was made to determine the source of the Veteran's ear pain, 
no evaluation was undertaken of his lower back.  Nor is there 
any indication that, at the time of the Veteran's inservice 
complaints of low back pain, he had fallen, or otherwise 
sustained trauma to his lower back.  Significantly, the 
remainder of the Veteran's service medical records are 
entirely negative for any diagnosis of or treatment for low 
back pathology.  

The Board notes that, since the time of the Veteran's 
discharge from service, he has received treatment on numerous 
occasions for various low back pathology, including 
degenerative joint and/or disc disease.  However, those same 
records indicate that, by the Veteran's own admission, his 
low back pain might at least in part be due to falls 
sustained in 1999 and 2002, many years following his 
discharge from service.  

The Board observes that, following a VA examination of the 
Veteran's spine in August 2006, he received a diagnosis of 
degenerative joint disease of the lumbar spine, which, 
according to the examiner, could not be linked to the 
Veteran's active military service "without resorting to 
speculation."  However, in correspondence of September 2005, 
a different VA physician indicated that, after having 
reviewed the Veteran's service medical records and 
postservice medical evidence, he was of the opinion that it 
was "as likely as not" the case that the pain in the 
Veteran's back noted in service records was related to his 
current lower back problems.  

Since the time of the Board's December 2007 remand, there has 
been received additional medical evidence.  Among that 
evidence is a March 2008 statement from the Veteran's private 
chiropractor to the effect that, taking into consideration 
the Veteran's age and the traumas he had sustained, it was 
his opinion "that the falls involved in his military service 
were definitely a contributing factor in his present spinal 
condition."  Moreover, regarding the aforementioned opinion 
of a VA examiner that the Veteran's current spinal condition 
could not be linked to his active military service "without 
resorting to speculation," the Veteran's chiropractor was of 
the opinion that it was "highly speculative" to presume that 
it (that is, the Veteran's military service) was not either 
an "initiating or contributing factor."

Significantly, following recent VA orthopedic and neurologic 
examinations in April 2009, it was the opinion of the 
examiner that it was less like than not the case that the 
Veteran's current back pain was related to military service, 
inasmuch as he had a "clear cut onset" of that pain beginning 
in 2001 or 2002, as per progress notes in the Veteran's chart 
and an interview with the Veteran himself.  

As noted above, there remain outstanding Social Security 
Administration records which might arguably throw some light 
on this particular question.  Under the circumstances, 
additional development is appropriate prior to a final 
adjudication of the Veteran's current claim for service 
connection for a low back disability.  

Regrettably, the case is once again REMANDED to the RO/AMC 
for the following actions:

1.  The RO/AMC should contact the Social 
Security Administration, with a request 
that they provide a copy of their 
decision concerning the Veteran's claim 
for disability benefits.  Any medical 
records utilized in the award of Social 
Security disability benefits should 
likewise be requested.  Once obtained, 
all such information and records should 
be made a part of the Veteran's claims 
folder. 

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2009, the date of the 
most recent VA examination of record, 
should then be obtained and incorporated 
in the claims folder.  The Veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

3.  The Veteran's entire claims folder, 
to include the aforementioned Social 
Security records, should then be 
forwarded to the same VA physician's 
assistant who conducted the April 2009 
orthopedic and neurologic examinations.  
Following a review of those records, that 
physician's assistant should once again 
offer an opinion as to whether the 
Veteran's current low back pathology as 
likely as not had its origin during his 
period of active military service.  The 
examiner should provide a complete 
rationale for any opinion offered.  
Moreover, a specific comment is requested 
regarding the September 2005 statement of 
a VA physician and March 2008 statement 
of the Veteran's private chiropractor 
regarding the relationship between the 
Veteran's current low back pathology and 
inservice trauma, notwithstanding the 
fact that, as noted above, service 
treatment records show no evidence 
whatsoever of any such trauma.  All such 
information and opinions, when obtained, 
should be included in the Veteran's 
claims folder in the form of an addendum 
to the April 2009 examinations. 

4.  Thereafter, the RO/AMC should review 
the Veteran's claim for service 
connection for a chronic low back 
disability.  Should the benefit sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in August 2009.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


